Citation Nr: 0803152	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals, 
fracture right tibia and fibula with scars and shortening of 
leg, residual gun shot wound, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.


FINDING OF FACT

Residuals, fracture right tibia and fibula with scars and 
shortening of leg, residual gun shot wound are not manifested 
by ankylosis, or nonunion of the tibia and fibula with loose 
motion and requiring use of a brace, or by leg extension 
limited to 30 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals, fracture right tibia and fibula with scars and 
shortening of leg, residual gun shot wound have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher 
disability rating for his service-connected residuals of a 
gunshot wound to the right tibia and fibula with scars and 
shortening of the leg.  The Board notes that the veteran is 
separately rated at 0 percent for his scars, right thigh and 
left calf due to residuals of a gunshot wound. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's residuals of a gunshot wound are currently 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5262, pursuant to which the 
severity of impairment of the tibia and fibula is evaluated. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under Diagnostic Code 5262 a 30 percent rating is assigned 
when there is malunion of the tibia and fibula, with a marked 
knee or ankle disability.  A 40 percent rating is warranted 
when there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5262 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 40 percent 
rating is authorized for ankylosis of the knee between 10 and 
20 degrees of flexion.

Service medical records show that in November 1967, the 
veteran sustained a gunshot wound of the right thigh and a 
gunshot wound to the left calf and right ankle with no nerve 
or artery involvement.  He also sustained an open fracture, 
comminuted, right tibia and fibula secondary to the above 
injuries.  He was evacuated to the hospital where his wounds 
were debrided and a cast was applied.  Three days later he 
received a blood transfusion and had a delayed primary 
closure of his wounds of the right lower leg and ankle and 
insertion of a Steinman pin in the right os calcis and in the 
right mid tibia with application of a plaster cast 
incorporating the pins in the plaster.  In August 1968, he 
was on full weight bearing and had normal motion of the knees 
and ankle.

VA treatment notes include an August 2003 VA orthopedic 
evaluation, which notes that the veteran reported pain and 
increased loss of range of motion of the right foot and 
ankle.  The examination showed the veteran walked with an 
antalgic gait in the right lower leg.  The right leg showed 
numerous past scars.  The right leg when measured "was 
approximately one centimeter" and appeared shorter than the 
left.  He had decreased range of motion in both dorsal, 
plantar, eversion, and inversion when compared to the left.  
Dorsalis pedis and posterior tibial pulses were +2.  He had a 
hypersensitivity to sensation.  He had tenderness in both the 
medial and lateral joint lines.  X-rays showed what appeared 
to be shrapnel in the tibial and talar soft tissue.  There 
appeared to be post-traumatic arthritic changes throughout 
the ankle.  

An August 2003 VA examination showed the veteran to be fully 
ambulatory with a slight right legged limp, but using no 
external ambulatory aid.  The right ankle revealed no 
swelling or malalignment.  Range of motion was 0 degrees of 
dorsiflexion from 90 and 15 degrees of plantar flexion.  
Motion was stiff and there was crepitus.  There was no 
inversion or eversion.  The ankle itself was slightly tender.  
Examination of both knees revealed no swelling.  There was a 
slight varus positioning.  There was full range of motion, 0 
degrees of extension through 140 degrees of flexion.  Both 
knees were stable in all phases.  There was slight 
crepitation, the patella tracked normally.  There was a leg 
discrepancy of approximately an inch and a quarter, the right 
being shorter than the left.  

At a November 2003 VA examination, the veteran reported the 
skin wound was tender to the touch and noted no other pain 
from the wound.  He reported no limitations of the right hip 
function.  The veteran stated that his right foot had been 
numb since the bullet wound in his ankle and he was told that 
he had nerve damage as a result of the bullet wound there.  
He did have weakness in terms of feeling that his knees were 
week, but he had had no buckling or falls.  He did not use a 
cane, crutches or walker.  He did not use a back brace or 
ankle brace and was awaiting a right shoe lift to be used for 
his leg length discrepancy.  He reported unsteadiness due to 
the right ankle pain and decreased range of motion at the 
right ankle.  He denied falling episodes but noted near 
falling episodes on steps.  

The veteran's gait pattern revealed a right antalgic gait and 
apparent shorter right leg than the left.  Manual muscle 
testing was 4+/5 to 5/5 in the lower extremities with 
essentially normal tone noted throughout.  The right ankle 
range of motion was decreased to the left ankle range of 
motion comparatively.  Sensation was intact to light touch 
and approprioception in the distal lower extremities.  Deep 
tendon reflexes were 3+ at the knees, 1+ at the ankles with 
toes down going to plantar stimulation and no evidence of 
ankle clonus.  There was an intermittent left Hoffman's sign.  
He had no evidence of a straight leg sign or Patrick's 
maneuver being positive.  


Bilateral knee x-rays showed no bony abnormality of the knee 
joints detected.  Right ankle x-rays showed apparent old 
healed fractures involving the distal fibula and possibly the 
distal tibia as well.  Ankle mortis joint space was markedly 
narrowed at the tibiotalar articulation.  Some spurring 
anteriorly at this articulation was also noted.  There was 
evidence of irregular metallic opaque foreign body material 
scattered in the soft tissues anterior to the ankle mortis.  
It was noted that the prior fracture appeared to have 
completely healed, but there was deformity of the distal 
fibula especially relating to this.  

The pertinent evidence of record, to include VA examinations 
reveals no evidence of ankylosis or nonunion of the tibia and 
fibula with loose motion.  Hence, an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 is not 
warranted.  Further, inasmuch as the evidence is not 
reflective of limitation of motion severe enough to warrant 
even a zero-percent rating under Diagnostic Codes 5260 or 
5261, the provisions of VAOPGCPREC 23-97, VAOPGCPREC 9-98, 
and VAOPGCPREC 9-2004, are not application in this instance, 
and separate evaluations for extension and flexion are not in 
order.

Remaining for consideration is whether any further schedular 
increase for right leg disablement is warranted on the basis 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  Such regulations provide 
that the rating for a musculoskeletal disorder based on 
limitation of motion should reflect functional limitation 
that is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  When assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, however, there is no evidence that the right leg 
disorder is manifested by disuse atrophy, or skin changes, 
save for the scar findings.  Moreover, the assignment of a 
compensable evaluation for this disorder is an 
acknowledgement by VA that the appellant is impaired.  
VanHoose v. Brown, 4 Vet. App. 361 (1993). Hence, in the 
absence of greater objective pathology or behavioral changes 
during motion, the Board finds that an increased rating is 
not warranted under DeLuca.

Given the gunshot wound etiology of the service-connected 
ankle/leg disability, the Board has considered whether a 
separate rating would be warranted under diagnostic criteria 
for rating muscle injury.  See 38 C.F.R. § 4.73.  The record, 
however, does not contain evidence of muscle injury 
involvement.  Although there are retained metallic foreign 
bodies, these are shown to be scattered in the soft tissue 
around the right ankle mortise.  No muscle groups have been 
identified as being involved.  Thus, there is no medical 
evidence that would warrant a separate rating under 
diagnostic criteria for evaluating muscle injury.  See 38 
C.F.R. § 4.73, Diagnostic Code 5311 (2007).

There are no identified peripheral nerve pathologies shown in 
the medical record as related to the service-connected 
residuals of the gunshot wound.  No peripheral nerve 
pathologies have been identified that are associated with the 
service-connected residuals of gunshot wound to the right 
leg.  Thus, there is no medical evidence that would warrant a 
separate rating under diagnostic criteria for evaluating 
diseases of the peripheral nerves.  See 38 C.F.R. § 4.124a.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in July 2003 of the information and evidence needed 
to substantiate and complete a claim for entitlement to an 
increased evaluation for his right leg disability, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating or effective date 
of any grant for an increased disability evaluation.  The 
failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for an increased 
disability evaluation and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals, fracture right tibia and fibula with scars and 
shortening of leg, residual gun shot wound is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


